Citation Nr: 1106102	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to the service-connected venous 
insufficiency of the left lower extremity.

2.  Entitlement to service connection for hypertension, as 
secondary to the service-connected venous insufficiency of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision by the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran maintains that he has both hypertension and a 
cardiovascular disorder as a result of the service-connected 
venous insufficiency of his left lower extremity.  During the 
course of this appeal, the Veteran submitted a copy of what he 
asserts is a prescription label for the antihypertensive 
medication Dyazide.  He states that he obtained the prescription 
from Dr. Woodard, a private physician who treated him for 
hypertension while he was living in Indianapolis, Indiana 
following service discharge in 1971.  

No records of treatment that the Veteran may have received from 
this private doctor have been obtained and associated with the 
claims folder.  Indeed, in a January 2011 statement, the 
Veteran's representative asked that the Board remand the 
Veteran's appeal to accord the agency of original jurisdiction an 
opportunity to procure, and to associate with the claims folder, 
copies of any such treatment records which may be available.  

The Board agrees that a remand of the Veteran's appeal is 
necessary.  Specifically, the Board believes that corresponding 
records may exist and that the Veteran's intent is to have them 
submitted for review.  Therefore, the AMC/RO should attempt to 
obtain these records as they may contain medical findings and 
other conclusions that might be determinative in the disposition 
of the claims on appeal.  The Board cannot adjudicate either 
claim based on an incomplete record.  See Culver v. Derwinski, 
3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by the 
appellant and by the evidence of record.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation for his hypertension and heart 
disease, or to provide the identifying 
information and any necessary authorization 
to enable the AMC/RO to obtain such 
evidence on his behalf.  Specifically, the 
Veteran should be asked to provide the full 
name, address, and dates of treatment 
rendered to him by Dr. Woodard since his 
(the Veteran's) discharge from active duty 
in March 1971.  If the necessary 
information, and authorization for release 
of information form, (pertaining to 
treatment received from this private 
doctor) is submitted by the Veteran, the 
AMC/RO should attempt to procure any such 
available treatment records and associate 
them with his claims folder.  

If the AMC/RO is unable to obtain any 
pertinent evidence identified by the 
Veteran, so inform him and request that he 
obtain and submit it.  If any records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  All such 
available records should be associated with 
the claims folder.  See 38 U.S.C.A. 
§ 5103A(b).

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
both claims on appeal.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


